Exhibit 10.1

PATENT PURCHASE AGREEMENT

THIS PATENT PURCHASE AGREEMENT ("Agreement") is made as of December 10, 2004
("Effective Date"), by Commerce One Operations, Inc., a corporation organized
under the laws of Delaware, with an address at 580 California Street, Suite 526,
San Francisco, California 94104 ("Seller") and JGR Acquisition, Inc., a company
existing pursuant to the laws of Delaware, with an address at 1201 North Market
Street, PO Box 1347, Wilmington, Delaware 19899 ("Purchaser").

In consideration of the mutual agreements and understandings set forth herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 1.  Effective as of the Closing (as defined below), Seller hereby irrevocably
     sells, transfers, conveys and assigns to Purchaser, and Purchaser shall
     acquire from Seller all of Seller's right, title and interest in and to and
     under all Assigned Patents (as defined below), including all past and
     future income, royalties, damages and payments due (including, rights to
     damages and payments for past, present or future infringements or
     misappropriations) with respect thereto, in each case, of Seller in all
     countries relating to such Assigned Patents (collectively the "Purchased
     Assets"), free and clear of all liens, claims, encumbrances and UCC
     filings, but subject to the rights in the Purchased Assets granted to
     Mitsubishi Corporation in the Agreement for Intellectual Property Rights
     License and Mutual Waiver and Release of Liability Under Intellectual
     Property Rights between Commerce One Operations, Inc. and Mitsubishi
     Corporation dated December 19, 2003, attached hereto as Exhibit D.

     The term "Assigned Patents" shall mean all Patents listed on the
     accompanying Exhibit A and all continuations, continuations-in-part,
     divisionals, patent cooperation treaty equivalents, and foreign
     counterparts of the Patents listed on the accompanying Exhibit A.

     The term "Patents" shall mean any United States or foreign patents and
     applications (including provisional applications), patents issuing from
     such applications, certificates of invention or any other grants by any
     court, administrative agency or commission or other federal, state, county,
     local or foreign governmental authority, instrumentality, agency commission
     or subdivision thereof, including the U.S. Patent and Trademark Office
     ("PTO") and the European Patent Office ("EPO"), for the protection of
     inventions, or foreign equivalents of any of the foregoing.

 2.  Purchase Price: Purchaser will purchase the Purchased Assets for a total
     value of Fifteen Million Five Hundred Thousand U.S. Dollars ($15,500,000).
     Consideration will consist of a payment of such amount by wire transfer to
     an account of Seller's specification at the Closing.

     

 3.  Conditions to be Met Prior to Closing: The following are conditions
     precedent to the Closing and to Purchaser's obligation to make the payments
     contemplated by Section 2 of this Agreement:
      a. Execution and conveyance by Seller of an assignment of the Purchased
         Assets in the form set forth in Exhibit B to this Agreement and any
         other recording documents associated therewith. Notwithstanding the
         foregoing, such patent assignments shall only be recorded after the
         wire transfer (to be provided under Section 2) is received by Seller.
      b. Execution of that certain Patent License Agreement by and among Seller
         and Purchaser dated December 10, 2004 attached hereto as Exhibit C (the
         "License Agreement").
      c. The United States Bankruptcy Court shall have entered an Order
         approving execution, delivery and performance by Seller of the terms
         and conditions of this Agreement.

 4.  Miscellaneous: Both before and after the Closing (as defined below), each
     party shall, without the requirement of any additional consideration,
     execute and/or cause to be delivered to each other party such other
     instruments and recording documents, and shall take such other actions, as
     may be necessary to carry out or evidence this Agreement and record the
     contemplated patent assignment with the United States Patent and Trademark
     Office and any foreign patent office(s). Seller hereby irrevocably
     transfers, conveys and assigns to Purchaser, and Purchaser accepts from
     Seller, all of Seller's right, title and interest in and to and under the
     Inventor Agreements, except that such transfer, conveyance, and assignment
     shall not extend to any right under any such Agreement that does not relate
     specifically to one of the Assigned Patents. As used herein, the term
     Inventor Agreements means any agreement by which an inventor on any of the
     Assigned Patents is obligated to assist Seller in any way with regard to
     the filing, prosecution, issuance, or maintenance of any of the Assigned
     Patents.
 5.  Closing: When all of the conditions herein have been waived or satisfied,
     the closing of the sale of the Purchased Assets (the "Closing") shall occur
     within two (2) business days, but no later than December 23, 2004.
 6.  Representations and Warranties: Each party represents and warrants to the
     other that (i) such party including those signatory herewith have the full
     power and authority to enter into, execute and deliver this Agreement and
     perform the obligations contained herein; (ii) the execution and delivery
     by such party of this Agreement and the performance by such party of its
     obligations contemplated in this Agreement have been duly authorized by any
     necessary corporate or other action of such party; and (iii) the execution,
     delivery and performance of this Agreement by such party will not conflict
     with or result in any material breach or violation of any of the terms and
     conditions of, or constitute a default under, any instrument, contract or
     other agreement to which such party is a party or by which such party is
     bound. Seller further represents and warrants to Purchaser that Seller is
     the beneficial and registered owner of the Purchased Assets. Purchaser
     further represents and warrants to Seller that Purchaser has the ability to
     and will license the Purchased Assets to Seller and that Seller can then
     assign Seller's Rights under the License Agreement to Commerce Acquisition,
     LLC pursuant to the terms of the License Agreement; provided, however, that
     Purchaser shall have no liability under this sentence for any deficiencies
     in Purchaser's ability to license the Purchased Assets to Seller that are
     caused by any deficiency in Seller's rights in the Purchased Assets or in
     Seller's conveyance thereof to Purchaser.
 7.  NO WARRANTY; NO RECOURSE. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 6 ABOVE,
     THE RIGHTS GRANTED TO PURCHASER HEREUNDER ARE PROVIDED STRICTLY ON AN "AS
     IS" BASIS, WITHOUT ANY WARRANTIES OF ANY KIND WHATSOEVER, WHETHER EXPRESS,
     IMPLIED, STATUTORY OR OTHERWISE AND SELLER HEREBY EXPRESSLY DISCLAIMS ANY
     AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
     PURPOSE, AND NON-INFRINGEMENT. Purchaser specifically acknowledges and
     agrees that Purchaser and its successors and assignees will not have any
     recourse to, or any right to bring a claim or action against, any of the
     agents, representatives, employees, officers or directors of Seller (as
     opposed to the Seller as an entity and Seller's affiliated entities) in the
     event that (i) any representations and warranties or other statements made
     by or on behalf of Seller are untrue as of the time of their expression or
     as of the Closing, or (ii) Seller does not fulfill any of its covenants or
     other obligations in this Agreement or any related agreement or document.
 8.  Expenses: Unless otherwise specified herein, each party will bear its own
     costs and expenses in connection with the transactions contemplated hereby.
 9.  Integration: The provisions of this Agreement shall constitute binding and
     enforceable contractual obligations and this Agreement along with Exhibits
     A, B and C, shall constitute the entire agreement between the parties,
     shall supersede any prior understanding, agreement, or representations by
     or between the parties whether written or oral, that may have related to
     the subject matter hereof, and shall inure to the benefit of their
     respective successors and assigns. This Agreement may be modified in
     writing only, signed by the parties at the time of the modification. No
     failure or delay on the part of any party in exercising any of its
     respective rights hereunder shall operate as a waiver thereof, nor shall
     any single or partial exercise of any such rights preclude any other or
     further exercise thereof or the exercise of any other rights hereunder.
 10. Counterparts: This Agreement may be executed in one or more counterparts,
     all of which taken together shall constitute one and the same instrument.
 11. Governing Law: This Agreement shall be governed by and construed and
     enforced in accordance with the laws of the State of California applicable
     to agreements made and to be performed entirely in California.

 

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by its duly authorized officer, all as of the Effective
Date.

SELLER

By:_______________________________

Name:_____________________________

Title:______________________________

PURCHASER

By:_______________________________

Name:_____________________________

Title:______________________________

 

EXHIBIT A

PURCHASED ASSETS



EXHIBIT B

FORM OF PATENT ASSIGNMENT



PATENT ASSIGNMENT

THIS PATENT ASSIGNMENT is made as of December 10, 2004, from Commerce One, Inc.,
a Corporation organized under the laws of Delaware, with an address at 580
California Street, Suite 526, San Francisco, California 94104 ("Assignor") to
JGR Acquisition, Inc., a company existing pursuant to the laws of Delaware, with
an address at 1201 North Market Street, PO Box 1347, Wilmington, Delaware 19899
("Assignee").



WHEREAS, Assignor is the owner of the patents and patent applications (the
"Patents") set forth in Schedule A attached hereto.



WHEREAS, Assignor and Assignee have entered into a Patent Purchase Agreement
dated as of December 10, 2004, pursuant to which Assignor has agreed, inter
alia, to grant and assign to Assignee all of Assignor's right title and interest
in and to the Patents and Assignee desires to acquire the entire right, title
and interest in and to the Patents.

NOW, THEREFOR, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged:

I. Assignor hereby irrevocably sells, transfers, conveys and assigns unto
Assignee, its successors and assigns, Assignor's entire right, title and
interest in and to the Patents and any continuations, divisions, reissues, or
extensions of the Patents, including all past and future income, royalties,
damages and payments due (including, rights to damages and payments for past,
present or future infringements or misappropriations) with respect thereto, in
each case, of Assignor in all countries relating to the Patents.



II. Assignor hereby authorizes the Commissioner of Patents and Trademarks of the
United States and other empowered officials of the United States Patent and
Trademark Office and/or the appropriate empowered officials other relevant
jurisdictions outside the United States to record the transfer of the Patents to
Assignee as assignee of Assignor's entire right, title and interest therein, in
accordance with this Patent Assignment, and to issue to Assignee all letters
patent which may issue with respect to the Patents.



 

 

 

[Signature Page to Follow]



IN WITNESS WHEREOF, Assignor has caused these presents to be duly executed in a
manner appropriate thereto as of the date first above written.

Assignor: COMMERCE ONE, INC.

By:

Name:

Title:



 

ACKNOWLEDGMENT

February [__], 2004

State of ________ )

) ss:

County of ______ )

On this ___th day of ________ 20__, before me, the undersigned, personally
appeared ___________________________,  personally known to me - OR -  proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

Signature: (Seal)

Notary Public



 

Schedule A

LIST OF PATENTS



Item

Application Number

Computer System to Compile Non-Incremental Computer Source Code to Execute
Within an Incremental Type Computer System

5,884,083

Computer System to Compile Non-Incremental Computer Source Code to Execute
Within an Incremental Type Computer System

6,687,896

Documents For Commerce in Trading Partner Networks and Interface Definitions
Based on the Documents

09/173,858

Participant Server Which Processes Documents for Commerce in Trading Partner
Networks

6,226,675

Market Makers Using Documents for Commerce in Trading Partner Networks

6,125,391

Enterprise System That Incorporates Business Process Life Cycle Management
Capabilities

 

Commerce Community Schema for the Global Trading Web

10/111,995

System and method for schema evolution in an e-commerce network

09/493,517

Method of retrieving schemas for interpreting documents in an electronic
commerce system

6,591,260

Method for Automatic Categorization of items

6,751,600

Registry for trading partners using documents for commerce In trading partner
networks

09/633,365

System and Method for Integrating Data Sources Based Upon Attribute Dimensions

 

Integration of Data Sources Sharing a Large Homogeneous Schema Template

 

Fully Functional Self-Contained Electronic Marketplace Training Environment

 

System and Method for Graphically Mapping Source Schemas to a Target Schema

 

System and Method for Effectively Implementing a Marketsite Application
Integrator

 

Method and apparatus for declarative updating of self- describing, structured
documents

10/026,364

Method and apparatus for declarative error handling and presentation

10/026,366

Method and apparatus for generic search interface across document types

10/026,681

SCL (scenario configuration language) for a rule based system

10/105,015

Data Syndication and Synchronization

10/128,985

Methodology for Dynamically Presenting Information to a System User of an
Electronic Device

 

Registry Driven Interoperability and Exchange of Documents

 

Electronic Commerce Community Networks and Intra/Inter Community Secure Routing
Implementation

 

Commerce Community Schema for the Global Trading Web

60/163,020

Method and apparatus for viewing electronic commerce-related documents

09/794,302

Method and device utilizing polymorphic data in e- commerce

09/730,489

Tools for building documents for commerce in trading partner networks and
interface definitions

6,542,912

Xcbl mailbox methods and devices

10/026,663

System and Method for Effectively Implementing A Marketsite Application
Integrator

10/302,221

System and Method for Effectively Configuring a Marketsite Application
Integration Architecture

10/302,327

System and Method for Effectively Performing Overflow Data Procedure

10/314,701

Electronic Commerce Community Networks and Intra/Inter Community Secure Routing
Implementation

10/199,967

XML Streaming Transformer

10/222,752

Dynamic Interoperability Contract for Web Services

10/246,592

Registry Driven Interoperability and Exchange of Documents

10/199,963

Exposing Process Flows and Choreography Controllers as Web Services

10/246,512

Transparent EJB Support and Horizontal Data Partitioning

10/281,914

Dynamic Interface Between BPSS Conversation Management and Local Business
Management

10/222,008

Dynamic Negotiation of Security Arrangements Between Web Services

10/246,276

 

 

EXHIBIT C

PATENT LICENSE AGREEMENT



EXHIBIT D

LICENSE AGREEMENT WITH MITSUBISHI






--------------------------------------------------------------------------------


